COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           In re Molina Healthcare, Inc.

Appellate case number:         01-20-000582-CV

Trial court case number:       2017-77084

Trial court:                   113th District Court of Harris County

       On August 18, 2020, relators, Molina Healthcare, Inc. and Molina Healthcare of
Texas, Inc., filed a petition for writ of mandamus challenging four orders of the trial court,
including an August 15, 2020 order, which relators assert would require the production of
privileged materials, and the trial court’s August 15, 2020 order denying relators’ motion
for continuance of the September 7, 2020 trial setting.
        In connection with their petition for writ of mandamus, relators filed an “Unopposed
Motion for Leave to File Document Under Seal,” requesting that this Court allow relators
to file their sworn mandamus record under seal. According to relators’ motion, a “public
version” of the mandamus record was filed with slip sheets inserted to note where “sealed
documents” were omitted for filing under seal.
        On August 27, 2020, we denied relators’ request to seal records without prejudice
to refiling the same with evidence of an order from the trial court sealing records in
compliance with Rule 76a of the Texas Rules of Civil Procedure. See TEX. R. CIV. P. 76a.
Relators subsequently filed a letter with the Clerk of this Court, notifying us that the parties
had filed a joint motion to permanently seal with the trial court.
        On September 8, 2020, relators filed a motion, requesting that we temporarily seal
the mandamus record pending entry of an order on the parties’ Rule 76a request to
permanently seal the record. See Griffin v. Birkman, No. 03-06-00412-CV, 2006 WL
6041819, at *1 (Tex. App.—Austin Nov. 16, 2006, no pet.). Further, the mandamus record
reflects that on June 8, 2020 and June 19, 2020, the trial court entered orders temporarily
sealing documents.
     Accordingly, we grant relators’ “Unopposed Motion to Temporarily Seal Portions
of Amended Sworn Record.” The Clerk of this Court is directed to seal the portions of the
Amended Sworn Record identified in Exhibit A to relators’ motion, pending the trial
court’s ruling on the parties’ joint motion to permanently seal documents.
       On September 8, 2020, relators filed a complete, unredacted mandamus record,
including full version of those documents that are subject to the parties’ joint motion to
permanently seal, currently pending with the trial court. Accordingly, relators’
“Unopposed Motion for Leave to Submit Documents In Camera” is dismissed as moot.
      It is so ORDERED.

Judge’s signature: _/s/ Evelyn V. Keyes______________________________________
                    Acting individually  Acting for the Court

Date: __September 15, 2020____________________




                                            2